       Case 1:17-cv-00016-YK-RM Document 85 Filed 07/02/19 Page 1 of 2



                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-3495
                                       __________

                                ALIREZA BAKHTIARI,
                                            Appellant

                                            v.

     SPAULDING; REEDY; HAUSE; GALLOZA; MARTIN; MAIZE; FELTON;
       SLUKOM; BITTENBENDER; LOZANO; LIEUTENANT JOHN DOE 1;
           LIEUTENANT JOHN DOE 2; LIEUTENANT JOHN DOE 3;
     MICHAEL TAFLESKI; UNITED STATES OF AMERICA; BREWAGNER;
               TRITHOL, Defendant in Individual Capacity Only
                 ____________________________________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                               (D.C. No. 1-17-cv-00016)
                       District Judge: Honorable Yvette Kane
                     ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    June 13, 2019

           Before: CHAGARES, BIBAS, and GREENBERG, Circuit Judges
                                ___________

                                      JUDGMENT
                                      ___________

       This cause came to be considered on the record from the United States District Court
for the Middle District of Pennsylvania and was submitted pursuant to Third Circuit LAR
34.1(a) on June 13, 2019. On consideration whereof, it is now hereby

        ORDERED and ADJUDGED by this Court that the judgment of the District Court
entered November 8, 2018, be and the same is hereby affirmed. Costs will not be taxed.
All of the above in accordance with the opinion of this Court.
       Case 1:17-cv-00016-YK-RM Document 85 Filed 07/02/19 Page 2 of 2



                                               ATTEST:

                                                s/Patricia S. Dodszuweit
                                               Clerk

Dated: July 2, 2019
